Case 2:20-cv-01639-SB-PVC Document 34 Filed 03/10/21 Page 1 of 2 Page ID #:922



  1                                                                March 10, 2021
  2
                                                                          VPC
  3
                                                                   JS-6
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11   PAUL ATTEUKENIAN,                          Case No. 2:20-cv-01639-SB-PVCx
 12                   Plaintiff,                 JUDGMENT IN FAVOR OF
                                                 DEFENDANT NEW YORK LIFE
 13   v.                                         INSURANCE COMPANY
 14   NEW YORK LIFE INSURANCE
      COMPANY, and DOES 1 through 100,
 15   Inclusive,
                                                 Honorable Stanley Blumenfeld, Jr.
 16                   Defendants.
 17
 18
 19
 20         The Court, having granted Defendant New York Life Insurance Company’s
 21   Motion for Summary Judgment against Plaintiff Paul Atteukenian on all claims in
 22   the Complaint, hereby enters Judgment in favor of New York Life Insurance
 23   Company on each of Plaintiff’s claims for breach of contract, breach of the duty of
 24   good faith and fair dealing and unfair business practices.
 25   ///
 26   ///
 27   ///
 28   ///
                                                                          CASE NO. 2:20-cv-01639-SB-PVCx
                                               -1-                                            JUDGMENT
Case 2:20-cv-01639-SB-PVC Document 34 Filed 03/10/21 Page 2 of 2 Page ID #:923



  1         Plaintiff shall take nothing and the Complaint is dismissed with prejudice.
  2   New York Life Insurance Company shall be entitled to recover costs as permitted
  3   by law, and as shall be further determined by this Court.
  4
  5         IT IS SO ORDERED.
  6
  7
  8   Dated: March 10, 2021           _________________________________________
  9                                   Honorable Stanley Blumenfeld, Jr.
                                      United States District Judge Court Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                     CASE NO. 2:20-cv-01639-SB-PVCx
                                              -2-                                        JUDGMENT
